DETAILED ACTION
Response to Amendments
The amendment filed on 8/11/2022 has been entered.  
Claims 12-16, 19, 21-23 remain pending in the application. 

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, the prior art of record, in combination with other limitations of the claim, is silent on “cutting along a line adjacent the reinforcing element so as to provide a facilitated opening for forming a handle of the flexible material package, wherein the line is at least partially positioned adjacent to and below the reinforcing element”. Both Han an Lucas teach forming handles that overlap with the reinforcing element in order to provide additional strength to the handle. It would not have been obvious to one of ordinary skill in the art to add/modify a configuration wherein the handle is cut line is positioned adjacent to and below the reinforcing element without hindsight reasoning. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claim 23 is allowed for depending on the above allowed claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12, 15-16 and 19 are rejected under 35 U.S.C. 103 as obvious over USPGP# 20160083146 of Han (henceforth Han) in view of USPGP# 20020102032 of Sturgis et al. (henceforth Sturgis).
Regarding claim 12, Han teaches a method for closing a flexible material package (Han: 100), said method comprising the following steps: 
a. positioning a reinforcing element (Han: 200), having a flat shape (Han: see fig. 4-5) that can be sealed on both faces of the reinforcing element (Han: see fig. 5), at an upper mouth (Han: upper end of 10 in fig. 2) of said package between a front wall (Han: 110) and a rear wall (Han: 120) of said package;
b. sealing a first area (Han: 300) close to the upper mouth of said package so as to block said reinforcing element and close the upper mouth of said package by means of the reinforcing element (Han: s50, please note that reinforcing element 200 is part of the sealed area and thus the limitation “by means of the reinforcing element” is met).
Han does not teach wherein the step a. of positioning is carried out so that the reinforcing element partially protrudes from a first sealed surface outside of the package.
However, Sturgis teaches a method of reinforcing a package (Sturgis: 200) comprising providing a reinforcing member (Sturgis: 230, 238, 240) for the package (Sturgis: 200), positioning the reinforcing element (Han: 200), having a flat shape (Sturgis: see fig. 2-4), at an upper end (Sturgis: upper end of 200 in fig. 2) of said package; wherein said step of positioning is carried out so that the reinforcing element partially protrudes from a first sealed surface outside of the package (Sturgis: see fig. 3, 238, 240 of the reinforcing member extend beyond the package end 208).
  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Han such that the reinforcing element partially protrudes outside of the package as taught by Sturgis in order to lower the chance of damage to the end of the package where the reinforcing member is attached due to the protruding reinforcing member (i.e. the package end is recessed relative to the reinforcing member).  Furthermore, both Han and Sturgis teach methods of attaching a reinforcing member to a package, it would have been obvious to one skilled in the art to substitute one method (reinforcing member being inside the package) for the other (reinforcing member protruding from the package) to achieve the predictable result of reliably attaching the reinforcing member to the package. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

Regarding claim 15, as shown in claim 12, the combination of Han and Sturgis teaches a method for filling a package comprising the following steps: 
a) filling said package (Han: s80, fig. 5); 
b) closing said package, wherein said closing is performed with the method according to claim 12 (Han: see claim 12 above.).
Regarding claim 16, as shown in claim 12, the combination of Han and Sturgis teaches a method for forming a package comprising the following steps: 
a) forming said package (Han: s10-s40, fig. 5); 
b) filling said package (Han: s80); 
c) closing said package, wherein said closing is performed with the method according to claim 12 (the combination of Han and Sturgis: see claim 12 above).
Regarding claim 19, as shown in claim 12, the combination of Han and Sturgis teaches wherein: said step of sealing comprises welding (Han: para 0042).

Claims 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han and Sturgis, as shown in claim 12, and further in view of USPGP# 20050053313 of Lucas et al. (henceforth Lucas).
Regarding claim 13 and 14, as shown in claim 12, the combination of Han and Sturgis is silent on c. cutting along a line with perforations so as to provide a facilitated opening for forming a handle of said package, wherein said line with perforations is at least partially positioned vertically below said reinforcing element and d. sealing a second area close to said first sealed area, wherein said line with perforations is positioned within said second sealed area.
Lucas teaches a similar method of closing a package (Lucas: 10) comprising:  a. positioning a reinforcing element (Lucas: 34), having a flat shape (Lucas: see fig. 1) at an upper mouth (Lucas: upper end of 10 in fig. 1) of said package; b. sealing a first area (Lucas: 26, 42) close to the upper mouth of said package so as to block said reinforcing element and close the upper mouth of said package (Lucas: para 0032-0034) c. cutting along a line with perforations (Lucas: para 0035, 0041) so as to provide a facilitated opening for forming a handle (Lucas: 18) of said package, wherein said line with perforations is at least partially positioned vertically below said reinforcing element (Lucas: please note that the Examiner has interpreted the bottom handle 18 (opposite end of the package relative to the reinforcing element 34) as the handle) d. sealing a second area (Lucas: 28, 44) close to said first sealed area, wherein said line with perforations is positioned within said second sealed area (Lucas: see fig. 1, please note that the Examiner has interpreted the bottom handle 18 (opposite end of the package relative to the reinforcing element 34) as the handle).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of closing a package with the addition of a second handle on the opposite end of the package as taught by Lucas in order to allow the package to be more easily held in two hands during transport of heavier items (Lucas: para 0003-0004). 
Regarding claim 21, as shown in claim 12, the combination of Han and Sturgis teaches a method for forming a package comprising the following steps, performed in the order in which they are listed: 
a) forming said package (Han: s10-s40, fig. 5); 
b) filling said package (Han: s80).

The combination of Han and Sturgis does not teach step c) closing said package, wherein said closing is performed with the method according to claim 12 (the combination of Han and Sturgis: see claim 12 above), wherein said closing occurs after filling said package.  
Lucas teaches a method for closing a flexible material package (Lucas: 10) wherein the handles (Lucas: 16, 18) are duplicated on both ends of the package (Lucas: see fig. 1), said method comprising the following steps: a) positioning a reinforcing element (Lucas: 36), having a flat shape, at an upper mouth (Lucas: lower end of 10 in fig. 1) of said package b) sealing a first area (Lucas: 28, 44) close to the upper mouth of said package so as to block said reinforcing element and close the upper mouth of said package (Lucas: para 0032-0034) and a method for forming a package comprising the following steps, performed in the order in which they are listed: a) forming said package (Lucas: 312 fig. 9, para 0040-0041); b) filling said package (Lucas: 314 fig. 9, para 0042); c) closing said package, wherein said closing is performed with the method according to claim 12 (Lucas: 316 fig. 9, para 0042-0043, see also claim 12 above). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of closing a package with the addition of a second handle on the opposite end of the package as taught by Lucas in order to allow the package to be more easily held in two hands during transport of heavier items (Lucas: para 0003-0004). 
The combination of Han, Sturgis and Lucas teaches wherein said closing occurs after filling said package (Lucas: 316 fig. 9, para 0042-0043) since the handles are duplicated on both ends of the package as taught by Lucas.

Response to Arguments
Applicant’s arguments filed on 8/11/2022 have been fully considered:
All claim objections have been overcome.
Amended claims have overcome all previous 112 (b) or second paragraph rejection/s. 
Applicant's arguments with respect to claim 12 have been considered but are moot because the arguments do not apply to the new combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731